 TEAMSTERS LOCAL 959Teamsters Local 959-State of Alaska, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America andMukluk Freight Lines, Inc. and InternationalUnion of Operating Engineers, Local 302, AFL-CIO. Case 19-CD-274January 27, 1978DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Mukluk Freight Lines, Inc.,herein called the Employer, alleging that TeamstersLocal 959-State of Alaska, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein calledLocal 959 or the Teamsters, had violated Section8(b)(4)(D) of the Act by engaging in certain proscrib-ed activity with an object of forcing or requiring theEmployer to assign certain work to employeesrepresented by it, rather than to employees represent-ed by International Union of Operating Engineers,Local 302, AFL-CIO, herein called Local 302 or theOperating Engineers.Pursuant to notice, a hearing was held beforeHearing Officer Harold D. Weier on May 17 and 18,1977. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, briefs were filed byLocal 959, the Employer, and Local 302.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe Employer, a wholly owned subsidiary ofCrowley Maritime Corporation, is engaged in truck-ing operations in the State of Alaska. During the pastcalendar year, a representative period, the Employerperformed services for Atlantic Richfield Companyin excess of $50,000, and during that same represen-I Although the record does not contain a precise definition of "non-regulated," the term apparently refers to operations not subject to thetative period purchased goods and/or services havinga value in excess of $50,000 from sources outside theState of Alaska for delivery in the State of Alaska.Accordingly, we find, as the parties have stipulated,that the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 959and Local 302 are labor organizations within themeaning of Section 2(5) of the Act.III. The DisputeA. Background and Facts of the DisputeThe Employer has been engaged, since about 1969,as a trucking company providing transportation andsupport services to various oilfield operations on theNorth Slope of Alaska. Although Mukluk is certifi-cated as a common carrier by the Alaska Transporta-tion Commission and the Interstate Commerce Com-mission, it is undisputed that most of its work on theNorth Slope is "non-regulated."I Mukluk's oilfieldsupport services include the transportation, rigging,and tearing down of oil drilling rigs, the transporta-tion and operation of portable vacuum tanks, grad-ers, and bulldozers, and the grading of ice roads anddrilling pads.The disputed work involves the oiling and otherlubrication of teamsters-operated equipment.Mukluk has collective-bargaining agreements withboth Unions. Mukluk executed its first contract withTeamsters Local 959 in 1970. The clause whichTeamsters claims covers the disputed work firstappeared in its 1974 agreement; this clause, whichalso is included in the current agreement, provides:The fueling, cleaning, lubricating, tire and/orbattery service, parts department servicing and allother services necessary in the maintenance ofequipment operated by members of this LocalUnion, shall be performed by members of Team-sters Local 959 ...Mukluk's collective-bargaining agreement with Lo-cal 302 binds Mukluk to the Local 302-AGCagreement as to all work performed on the NorthSlope. Schedule A, section 1, of the latter agreementprovides:The Contractors recognize and agree that LocalNo. 302 of the I.U. of O.E. is the exclusiveregulatory authority of the above-named commissions.234 NLRB No. 87545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agent for the operation, maintenance,shop and jobsite repair of all heavy constructionequipment, including the repair of all automotiveequipment.Mukluk's equipment includes: 3 cranes, 2 D8Caterpillar tractors (bulldozers), I grader, 23 bedtandem trucks, 6 winch trucks, 9 large tank trucks, 5vacuum trucks, 4 water tanks, 11 light trucks, 13forklifts, and a variety of specialized trailers. Em-ployees represented by the Operating Engineersoperate the cranes, the bulldozers, the grader, andforklifts with permanently attached buckets. Allother equipment is operated by employees represent-ed by Teamsters Local 959.As an integral part of its North Slope operations,Mukluk operates a nine-bay combination repair shopfor the repair and maintenance of its trucks andheavy equipment. Mukluk's shop personnel varies innumber from about 12 in the peak winter season to 6in the summer. The mechanics, who do the repairwork on all of Mukluk's trucks and heavy equip-ment, and the service oilers2are represented by theOperating Engineers; the tiremen, shop swampers,and parts men are represented by the Teamsters.For several months in 1970 and for about 2 weeksin the winter of 1974-75, the disputed work3wasperformed by a Local 959 member. At all other timesthe work has been assigned to an employee repre-sented by the Operating Engineers. In August orSeptember 1976, Cliff Hill, a Local 959 shop stewardfor Mukluk, first raised a question regarding thispractice. Subsequently, Roger Harris, a Local 959business agent, contacted Richard Davis, vice presi-dent of Mukluk's parent, Crowley Maritime Corpo-ration, asking that the disputed work be reassigned toa member of Local 959. Mukluk did not comply withthat request, and subsequently also failed to complywith a similar request made by the Teamsters inMarch 1977. Local 959 thereupon filed a grievancepursuant to its contract with Mukluk. The grievancewas processed through arbitration and the arbitra-tion panel unanimously held that the agreementassigned the disputed work to Local 959 members.4When Mukluk continued to refuse to reassign thework, Local 959 threatened to strike. Thereafter, toavoid a strike, Mukluk assigned the work to aTeamsters-represented employee as an interim mea-sure, and filed the charge in the instant case.2 Service oilers perform, inter alia, oiling and lubrication work in theshop. As set forth below, until April 1977 (with two brief exceptions), theonly Mukluk employee performing this work was a member of Local 302.Currently, pending resolution of this dispute, two employees handle theoiling and lubrication work; the additional employee, a member of theTeamsters, services the vehicles and equipment operated by Teamsters-B. The Work in DisputeThe work in dispute, as defined in the notice ofhearing, consists of the oiling and other lubricationof that portion of the Employer's equipment which isoperated by those of the Employer's employees whoare represented by Teamsters Local 959 on the NorthSlope of Alaska.C. The Contentions of the PartiesThe Employer contends that, inasmuch as there isonly enough lubrication work in its North Slope shopfor one person, splitting the lubrication work be-tween two employees, one represented by Local 302and one represented by Local 959, is unnecessary,inefficient, and uneconomical. The Employer furtherasserts that, as contrasted with Local 959-representedemployees, employees represented by Local 302appear to have more extensive training, bring theirown tools to the job, and can be more flexiblyemployed in the shop. For example, the latter canbegin to dismantle equipment preparatory to amechanic's repair work. The Employer asserts that itprefers neither Union over the other, but wouldprefer to have all of the oiling and lubrication workassigned to only one employee.Operating Engineers Local 302 contends that thework belongs to employees represented by it be-cause: (1) the Employer is a construction operationand the Mukluk/Local 302 contract awards themaintenance and repair of automotive equipment toLocal 302; (2) area practice among constructioncompanies favors the Operating Engineers; (3) Muk-luk's past practice has been to give the work to Local302 members; and (4) employees represented byLocal 302 are more highly trained and skilled thanTeamsters-represented employees, and it is thereforemore efficient for them to perform the work.Local 959 contends that the work of service oiler orgreaser belongs to employees represented by Local959 for the following reasons: (1) Mukluk is acommon carrier and the Mukluk/Local 959 contractclearly awards the work to teamsters; (2) areapractice among common carriers demonstrates thatthe work belongs to employees represented by theTeamsters; and (3) considerations of efficiency favorthe Teamsters claim.represented employees, while the Local 302 member services the heavyequipment.3 As set forth more fully below, the disputed work consists of thelubrication of teamsters-operated equipment.4 The Operating Engineers was not a party to the grievance-arbitrationproceedings.546 TEAMSTERS LOCAL 959D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (I) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dispute.As to (1) above, Roger Harris, a business agent forLocal 959, testified that he told Stanley Waugh,Mukluk's operations manager, that if Mukluk didnot assign the disputed work to an oiler representedby the Teamsters, the teamsters would walk off thejob.With respect to (2) above, the parties stipulated,and the record shows, that the instant dispute has notbeen adjusted, nor has any method for the voluntaryadjustment of the dispute been agreed upon, nor isthe employer a party to any joint board for thesettlement of jurisdictional disputes.On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that there existsno agreed-upon method for the voluntary adjustmentof the dispute within the meaning of Section 10(k) ofthe Act. Accordingly, we find that this dispute isproperly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.5The Board hasheld that its determination in a jurisdictional disputeis an act of judgment, based on commonsense andexperience, reached by balancing those factors in-volved in each particular case.6The following factors are relevant in making thedetermination of the dispute before us:1. Certification and collective-bargainingagreementsThe parties stipulated that there are no Boardcertifications which are relevant to the work or tasksinvolved herein. Each Union, however, asserts thatits contract with Mukluk gives it the disputed work.Thus, Local 959's contract with the Employer statesthat: "the fueling, cleaning, lubricating ...and allother services necessary in the maintenance ofequipment operated by members of this LocalUnion, shall be performed by members of TeamstersLocal 959." The Operating Engineers contract, onthe other hand, states that Local 302 is "the exclusives Radio d Television Broadcast Engineers Union, Local 1212, InternationalBrotherhood of Electrical Workers, AFL CIO [Columbia Broadcasting Sys-tem] v. N. LR.B., 364 U.S. 573 (1961).bargaining agent for the operation, maintenance,shop and jobsite repair of all heavy constructionequipment, including the repair of all automotiveequipment."The language of Local 959's contract refers inspecific terms to the work in dispute herein. Thelanguage of Local 302's contract, on the other hand,is less than clear in that regard. Local 302's argumentthat the phrase "repair of all automotive equipment"necessarily includes the lubrication and oiling workin dispute herein is attenuated at best. Moreover,that contract admittedly is intended to cover mainte-nance and repair of equipment on construction"jobsites." The Employer's combination shop, how-ever, is not located on a constructionjobsite. In thesecircumstances, the clear language of Local 959'sagreement specifically covering the work in disputefavors awarding the work to employees representedby that labor organization.2. The Employer's practiceAs set forth above, the Employer's practice haspredominantly been to assign the disputed work toan employee represented by Local 302, notwith-standing the Employer's contract with Local 959 tothe contrary. Although the Employer has deviatedfrom this practice for short periods on two occasions,we find that the Employer's practice favors awardingthe work to employees represented by Local 302.3. Industry and area practiceWith respect to industry practice, Local 302 intro-duced evidence showing that construction firms onthe North Slope assign the work in dispute toemployees represented by Operating Engineers. Onthe other hand, Local 959 presented evidence show-ing that employers engaged as common carriersassign the disputed work to employees representedby Teamsters. As the Employer is engaged both as acommon carrier and as a construction firm, thisevidence is not conclusive.The record shows that there is only one othercompany operating on the North Slope whoseoperations are similar to those of the Employer.Kodiak Oil Haulers, like the Employer, is engaged asa common carrier and, in addition, performs someconstruction work on the North Slope. Kodiak, likethe Employer, is party to collective-bargaining agree-ments with both Local 302 and Local 959. Like theEmployer, Kodiak also operates a combination shopremoved from a construction jobsite. Kodiak, incompliance with its contract with Local 959, assigns6 International Association of Machinists. Lodge Nao 1743. AFL-CIO (J.A. Jones Construction Company). 135 NLRB 1402 (1962).547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe disputed work to an employee represented bythat Union.7Accordingly, we find that the areapractice, although based on the experience of onlyone other employer, favors awarding the work toemployees represented by Local 959.4. Relative skillsEach Union claims that the employees it representsare competent to perform the disputed work, andboth Unions claim to have training schools orprograms for service oilers.8The evidence indicatesthat either group of employees is capable of perform-ing the work. Accordingly, we find that consider-ations of skill and training favor neither group ofemployees.5. Economy and efficiency of operationIt is undisputed that the lubrication of all theequipment and trucks in Mukluk's shop can beefficiently performed by one person. Furthermore,inasmuch as employees represented by the OperatingEngineers are capable of performing low-level me-chanical work such as disassembling equipmentpreparatory to repair work, they can be more flexiblyemployed in the shop than Teamsters-representedemployees. The Employer has, prior to the instantdispute, usually assigned all the lubrication work to asingle person represented by the Operating Engi-neers. Finally, if Mukluk must continue to use aTeamsters-represented employee to lubricate team-sters-operated equipment, it will be required to paytwo service oilers their full day's wages althoughthere is enough work to keep only one oiler busy fulltime.Accordingly, we find that considerations of econo-my and efficiency of operations favor the OperatingEngineers claim.6. Union agreementsLocal 302 submitted a "Construction Site Jurisdic-tional Agreement" between the Operating Engineersand the Teamsters which provides that in repairshops set up "on construction jobsites for the repairof equipment operated by both Teamsters andOperating Engineers, said repair work shall be thesole jurisdiction of the Operating Engineers." Inas-much as the Mukluk shop is not a "constructionjobsite" shop, and the disputed work is lubricationand not repair, we find that this agreement does notconstitute a material factor in the resolution of theinstant jurisdictional dispute, and we do not rely onKodiak's manager testified that, for reasons of economy and efficiencysimilar to those expressed by Mukluk, Kodiak would prefer to assign all ofits lubrication work to a single employee represented by the OperatingEngineers.it in making our determination as to which group ofemployees should be awarded the work.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that employees who are represented byTeamsters Local 959-State of Alaska, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are entitledto perform the work in dispute. We reach thisconclusion relying primarily on the clear language ofthe Mukluk/Local 959 collective-bargaining agree-ment, which allocates the disputed work to Team-sters-represented employees. In reaching this conclu-sion, we recognize, as our dissenting colleagueobserves, that for a number of years no Teamsterssteward or official has objected to the Employer'spractice of assigning the disputed work to fiveemployees represented by the Operating Engineers.However, while this may indicate that the Teamsterswas not altogether alert in asserting its contractualrights, we see nothing in the record that could becharacterized as a waiver of those rights. Further-more, the area practice favoring the Teamsters,although limited to one other employer, admittedlyreflects that employer's adherence to the contractlanguage granting the work to employees representedby the Teamsters. The Employer's assignment, on theother hand, stands in derogation of the contract, andconsiderations of economy and efficiency cannot besaid to justify that action. In light of the above, wefind that, on balance, the collective-bargaining agree-ment and area practice here outweigh economy andefficiency as factors in our determination of thisdispute. Accordingly, we shall award the disputedwork to employees represented by the Teamsters, butnot to that Union or its members. The presentdetermination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of Mukluk Freight Lines, Inc., who arerepresented by Teamsters Local 959-State of Alas-ka, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers8 Two Teamsters-represented employees who had performed the disput-ed work (in 1970 and in 197+-75) did not know of the Teamsters school.although both knew of the Operating Engineers school.548 TEAMSTERS LOCAL 959of America, are entitled to perform the oiling andother lubrication of the Employer's equipment whichis operated by those of Employer's employees whoare represented by Teamsters Local 959 on the NorthSlope of Alaska.MEMBER MURPHY, dissenting:Although the factors here are in virtual equipoise, Iwould award the disputed work to employees repre-sented by the Operating Engineers based upon thefactors of the Employer's assignment and economyand efficiency, as well as the Teamsters' long neglectof its contractual rights. These appear to me tooutweigh the contract provision and the extremelynarrow "area" practice. In fact, since the only othercomparable employer in the area assigns the work toTeamsters-represented employees (while Mukluk as-signs it to employees represented by the OperatingEngineers), it could be said that there is no control-ling area practice. Consequently, the contract is theonly solid basis upon which the majority has award-ed the work to employees represented by the Team-sters. But the Teamsters appears to have neglected itscontractual rights, with two brief exceptions, from atleast 1970 until the present dispute. Accordingly, inview of all of the circumstances, I would respect theEmployer's assignment, based on considerations ofeconomy and efficiency, and award the work toemployees represented by the Operating Engineers.549